Case 0:21-cv-61366-BB Document 20 Entered on FLSD Docket 08/10/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 21-cv-61366-BLOOM/Valle

 COREY SENAT, et al.,

         Plaintiffs,

 v.

 MIAMI AUTO MAX, INC., et al.,

       Defendants.
 ____________________________/

                       AMENDED ORDER SETTING MOTION HEARING1

         THIS CAUSE is before the Court upon a sua sponte review of the record. On July 13,

 2021, Defendant Miami Auto Max (“Defendant”) filed an Amended Motion for Sanctions Against

 Plaintiffs and Joshua Feygin, ECF No. [9] (“Motion for Sanctions”). Defendant also filed a Motion

 to Dismiss, ECF No. [10], on July 15, 2021.

         Accordingly, it is ORDERED AND ADJUDGED that a Motion Hearing on ECF Nos.

 [9] & [10] shall be conducted on September 9, 2021 at 10:00 a.m. via Zoom video conference.

 The Meeting ID for this hearing is: 160 109 6982, and the Passcode is: 504883. Alternatively, the

 link   to   this   proceeding    is:   https://www.zoomgov.com/j/1601096982?pwd=UFVpT2E2c

 UFrOWlyQ3ZrTjJUM0ZyZz09.




 1
  This Order amends the Courts previous Order Setting Motion Hearing, ECF No. [19], to reflect that the
 hearing shall be conducted remotely.
Case 0:21-cv-61366-BB Document 20 Entered on FLSD Docket 08/10/2021 Page 2 of 2

                                                   Case No. 21-cv-61366-BLOOM/Valle


        DONE AND ORDERED in Chambers at Miami, Florida, on August 9, 2021.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE


 Copies to:

 Counsel of Record




                                          2
